  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DENNIS COLEMAN,                      )
                                     )
     Plaintiff,                      )
                                     )            CIVIL ACTION NO.
     v.                              )              2:20cv57-MHT
                                     )                  (WO)
DOLLAR TREE STORES,                  )
                                     )
     Defendants                      )

                                  ORDER

    The     allegations      of     the    notice       of    removal     are

insufficient        to      invoke         this        court's      removal

jurisdiction       under    28    U.S.C.    §§     1332      (diversity   of

citizenship)       1441     (removal).            To      invoke    removal

jurisdiction based on diversity, the notice of removal

must distinctly and affirmatively allege each party's

citizenship.       See McGovern v. American Airlines, Inc.,

511 F. 2d 653, 654 (5th Cir. 1975) (per curiam).                          The

allegations       must    show    that    the     citizenship      of   each

plaintiff    is    different      from     that    of   each     defendant.

See 28 U.S.C. § 1332; see also 2 James Wm. Moore, et
al., Moore's Federal Practice § 8.03[5][b] at 8-16 (3d

ed. 2006).

      The removal notice is insufficient because it does

not properly allege the citizenship of defendant Dollar

Tree Stores, which, according to the notice of removal,

is a limited liability corporation.              “[L]ike a limited

partnership, a limited liability company is a citizen

of any state of which a member of the company is a

citizen.”    Rolling   Greens       MHP,    L.P.    v.   Comcast   SCH

Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

The complaint must therefore allege “the citizenships

of all the members of the limited liability company.”

Id.    (And if the entity consists of several entities,

the    complaint   must   reflect          the     citizenship,    or

citizenships, of each and every entity based on the

nature of that entity.)

                            ***




                                2
    It is therefore the ORDER, JUDGMENT, and DECREE of

the court that the defendant has until February 10,

2020,    to   amend    the   notice     of       removal      to    allege

jurisdiction     sufficiently,       see        28   U.S.C.    §     1653;

otherwise     this    lawsuit   shall      be    remanded      to    state

court.

    DONE, this the 28th day of January, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                 3
